COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                   NO. 02-13-00107-CV


IN RE TAMRA POTEET                                                        RELATOR


                                        ------------

                             ORIGINAL PROCEEDING

                                        ------------

                                        ORDER

                                        ------------

      The court has considered relator’s petition for writ of mandamus and

motion for temporary relief and is of the tentative opinion that a serious question

concerning the relief requires further consideration. See Tex. R. App. P. 52.8(b).

Accordingly, it is ordered that:

      1.     The real party in interest shall file a response with the court by

             5:00 p.m. on Friday, April 12, 2013.

      2.     Any reply shall be filed by 5:00 p.m. on Wednesday, April

             17, 2013. However, the court may consider and decide the

             case before a reply is filed. Tex. R. App. P. 52.5.
      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the trial court judge, and the trial court clerk.

      DATED April 2, 2013.


                                                      PER CURIAM

PANEL: GARDNER, MEIER, and GABRIEL, JJ




                                           2